 

General RELEASE agreement

 

This General Release Agreement (this “Agreement”), dated as of April 6, 2012, is
entered into by and among Eastern Resources, Inc., Inc., a Delaware corporation
(“Seller”), Buzz Kill, Inc., a New York corporation (“Split-Off Subsidiary”),
and each of the persons named on Exhibit A attached hereto (“Buyers”). In
consideration of the mutual benefits to be derived from this Agreement, the
covenants and agreements set forth herein, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the execution and
delivery hereof, the parties hereto hereby agree as follows:

 

1.          Split-Off Agreement. This Agreement is executed and delivered by
Split-Off Subsidiary and Seller pursuant to the requirements of Sections 8.3 and
9.4, respectively, of that certain Split-Off Agreement (the “Split-Off
Agreement”) by and among Seller, Split-Off Subsidiary and Buyers as a condition
precedent to the closing (the “Closing”) of the Split-Off Agreement.

 

2.          Release and Waiver by Split-Off Subsidiary. For and in consideration
of the covenants and promises contained herein and in the Split-Off Agreement,
the receipt and sufficiency of which are hereby acknowledged, Split-Off
Subsidiary, on behalf of itself and its assigns, representatives and agents, if
any, hereby covenants not to sue and fully, finally and forever completely
releases Seller, along with its present, future and former officers, directors,
stockholders, members, employees, agents, attorneys and representatives
(collectively, the “Seller Released Parties”), of and from any and all claims,
actions, obligations, liabilities, demands and/or causes of action, of whatever
kind or character, whether now known or unknown, which Split-Off Subsidiary has
or might claim to have against the Seller Released Parties for any and all
injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by Split-Off Subsidiary arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur on or prior to the date of the Closing.

 

3.          Release and Waiver by Buyers. For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, each of the Buyers on
behalf of itself and its assigns, representatives and agents, if any, hereby
covenants not to sue and fully, finally and forever completely releases the
Seller Released Parties of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown which Buyer has or might claim to have against the
Seller Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Buyer arising from, relating
to, or in any way connected with, any fact, event, transaction, action or
omission that occurred or failed to occur on or prior to the date of the
Closing.

 

 

 

 

4.          Release and Waiver by Seller. For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Seller, on behalf of
itself and its assigns, representatives and agents, if any, hereby covenants not
to sue and fully, finally and forever completely releases Split-Off Subsidiary
and Buyers, along with their present, future and former officers, directors,
stockholders, members, employees, agents, attorneys and representatives
(collectively, the “Split-Off Subsidiary and Buyer Released Parties”), of and
from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which Seller has or might claim to have against the Split-Off Subsidiary and
Buyer Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Seller arising from,
relating to, or in any way connected with, any fact, event, transaction, action
or omission that occurred or failed to occur on or prior to the date of the
Closing.

 

5.          Additional Covenants and Agreements.

 

(a)          Each of Split-Off Subsidiary and each Buyer, on the one hand, and
Seller, on the other hand, waives and releases the other from any claims that
this Agreement was procured by fraud or signed under duress or coercion so as to
make this Agreement not binding.

 

(b)          Each of the parties hereto acknowledges and agrees that the
releases set forth herein do not include any claims the other party hereto may
have against such party for such party’s failure to comply with or breach of any
provision in this Agreement or the Split-Off Agreement.

 

(c)          Notwithstanding anything contained herein to the contrary
(including the Releases granted under Sections 3 and 4), this Agreement shall
not release or waive, or in any manner affect or void, any party’s rights and
obligations under the Split-Off Agreement (including without limitation, Section
12.1 of the Split-Off Agreement).

 

6.          Modification. This Agreement cannot be modified orally and can only
be modified through a written document signed by both parties.

 

7.          Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.

 

8.          Expenses. The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.

 

9.          Further Acts and Assurances. Seller, Split-Off Subsidiary and Buyers
agree that each of them will act in a manner supporting compliance, including
compliance by their respective Affiliates, with all of their respective
obligations under this Agreement and, from time to time, shall, at the request
of Seller or Split-Off Subsidiary, as the case may be, and without further
consideration, cause the execution and delivery of such other instruments of
release or waiver and take such other action or execute such other documents as
such party may reasonably request in order to confirm or effect the releases,
waivers and covenants contained herein, and, in the case of any claims, actions,
obligations, liabilities, demands and/or causes of action that cannot be
effectively released or waived without the consent or approval of other persons
or entities that is unobtainable, to use its best reasonable efforts to ensure
that the Seller Released Parties or the Split-Off Subsidiary and Buyer Released
Parties, as the case may be, receive the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement. For the purposes of this Agreement,
an “Affiliate” is a person or entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, another specified person or entity.

 

2

 

 

10.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

11.         Entire Agreement. This Agreement and the Split-Off Agreement
constitute the entire understanding and agreement of Seller, Split-Off
Subsidiary and Buyers and supersedes prior understandings and agreements, if
any, among or between Seller, Split-Off Subsidiary and Buyers with respect to
the subject matter of this Agreement, other than as specifically referenced
herein. This Agreement does not, however, operate to supersede or extinguish any
confidentiality, non-solicitation, non-disclosure or non-competition obligations
owed by Split-Off Subsidiary or Buyers to Seller under any prior agreement.

 

[Signature Page Follows]

 

3

 

 

Signature Page to Buzz Kill, Inc. General Release Agreement

 

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.

 

  EASTERN RESOURCES, INC.       By: /s/ Thomas H. Hanna, Jr.   Name:   Thomas H.
Hanna, Jr.   Title: Chief Executive Officer       BUZZ KILL, INC.       By: /s/
Thomas H. Hanna, Jr.   Name: Thomas H. Hanna, Jr.   Title: Chief Executive
Officer

 

 

 

 

Signature Page to Buzz Kill, Inc. General Release Agreement

 

  BUYER

 

  Name of Buyer:   

 

  Signature:   


 

  If Buyer is an entity,   Name and Title of Signatory:        


 

 

 

 

EXHIBIT A

 

  Buyer           Christopher Goercke     Christopher W. Smollon     Claire
Entahisle     Deborah O/Brien     Jill Rothstein     Joan Corbo     Joan Shorr
Hundley     Estate of Lillian S. Hubbard     Mary Scott     Patrick McGowan    
Peter L. Coker     Peter McClellan     Sandra Hundley     Steven Kampmann    
Susan H. Coker     Thomas H. Hanna, Jr.     Todd R. Steiner  

 

6

 